Plaintiff sustained an injury by accident as it is defined by N.C. Gen. Stat. § 97-2(6). Plaintiff was lifting a gallon of milk in an awkward position when it slipped causing her shoulder to dislocate.  The slippage was caused by water that had condensed on the surface of the container. The awkward position of the plaintiff's body together with the slippage of the milk was an unlooked for and untoward event which produced a fortuitous cause. Davis v. Raleigh Rental Center, 58 N.C. App. 113,292 S.E.2d 763 (1982).  This injury was subsequently aggravated on July 15, 1998, upon plaintiff's first return to work with Hannaford when she lifted a bag of dog food.  "The evidence tending to support plaintiff's claim is to be viewed in the light most favorable to plaintiff, and plaintiff is entitled to the benefit of every reasonable inference to be drawn from the evidence." Doggett v. South Atl. Warehouse Co.,212 N.C. 599, 194 S.E. 111 (1937), cited with approval in Adams v. AVXCorp., 349 N.C. 676, 509 S.E.2d 411 (1998).
This 21st day of March 2002.
  S/_____________ THOMAS J. BOLCH COMMISSIONER